I concur in the judgment against the Dudfield Lumber Company for the reason that at the time plaintiff was injured Jury was returning to the office of the Dudfield Lumber Company from an errand for the defendant company on which he was sent by the bookkeeper. The court having decided against the credibility of his testimony as to the manner in which the accident occurred, was, therefore, also justified in disregarding his statement that he merely turned aside to the office for his overcoat while returning to his own home, and in concluding that he was merely completing a journey to and from the office on the business of the company. As to the other points in the case, I concur with Justice Lawlor's conclusions.